Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5 in the reply filed on 04/26/2021 is acknowledged.

Status of Claims
The action is reply to the Application filed on February 4, 2019. Claims 1-14 are currently pending. Claims 6-14 are withdrawn. Claims 1-5 are being examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2019, 03/01/2019, 07/26/2019, and 08/12/2019 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a housing interior” in claim 3 line 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Claim Objections
Claim 3 objected to because of the following informalities:
“pressurised” in line 3 should be “pressurized”
“the cross-sectional area” in lines 4-5 should be “a cross-sectional area”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a first active element” in claim 1, line 2 and corresponding to the structural element 12 which (hereafter also referred to as a work piece support), on which a flat first work piece 14 is arranged as described paragraph 0034, ll. 3-5;
“a first active element receptacle” in claim 1, line 3 and corresponding to the structural element 18 which is arranged above the work piece support 12 as described paragraph 0034, ll. 5-6;
“at least one speed translation unit” in claim 1, line 8 and corresponding to the structural element 28 which is designed as a hydraulic force/distance transducer, although it should be noted that other speed translation designs can also be implemented, for example speed translation designs based on mechanical transmissions, such as geared transmissions as described paragraph 0038, ll. 1-4;
“a first connection means” in claim 1, line 8 and corresponding to the structural element 30 which is connected to the first active element receptacle 18 and the second connection means 32 forms a second active element receptacle as described paragraph 0036, ll. 5-7;
“a second connection means” and “a second active element receptacle” in claim 1, lines 8-10 and corresponding to the structural element 32 which forms a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreau (US Patent No. 4,409,720).
Regarding claim 1, Boudreau discloses: a machine tool (Figures 1-8 6 element 10), comprising: a first active element (element 20); a first active element receptacle (element 12); a drive unit (see col 3, ll. 1-5 where the prior art states that element 12 is driven “by a conventional hydraulic piston and cylinder apparatus”), which is functionally connected to the first active element receptacle (see col 3, ll. 1-5) and which is configured to drive the first active element receptacle towards the first active element against a work piece (element 54) in a first phase of a motion cycle and away from the first active element in a second phase of the motion cycle (see col. 2, ll. 65-67 and col. 3, ll. 1-11 where the prior art states that element 12 is driven “by a conventional hydraulic piston and cylinder apparatus” in order in order to move in a downward/upward stroke (arrows of elements 14/16) towards the first active element 20 which supports a work piece as best shown in figure 2-4); and at least one speed translation unit (element 22), having a first connection means (element 24) and a second connection means (elements 34/36), wherein the first connection means is connected to the first active element receptacle (see figures 24 element 24 is connected to first active element receptacle (element 12) via element 38) and the second connection means forms a second active element receptacle (elements 34/36), wherein the at least one speed translation unit is implemented as a hydraulic force/distance transducer (see col. 3, ll. 12-23 where the prior art states that element 22 is driven by pressurized fluid and col. 3, ll. 44-46 states that the pressurized fluid is preferably “hydraulic fluid” (element 46)).
Regarding claim 2, Boudreau discloses: the machine tool according to claim 1, wherein the at least one speed translation unit is configured to reduce or increase a maximum relative speed between the second active element receptacle and the first active element during the first phase of the movement cycle in comparison to a maximum relative speed between the first active element receptacle and the first active element during the first phase of the motion cycle (figures 2-4 and see also col. 4, ll. 46-67 and col. 5, ll. 1-24 where the prior states the operations of multiple elements within the machine tool’s at least one speed translation unit (element 22) and discloses increasing/decreasing speeds and pressures within element 22 in order to be move downwardly/upwardly onto the element 20 to have the second active element receptacle (elements 34/36) towards the first active element (element 20) during the first phase of the movement cycle in comparison to a maximum relative speed between the first active element receptacle (element 12)).
Regarding claim 4, Boudreau discloses: the machine tool according to claim 1, wherein the machine tool is configured for machining a metal work piece (element 54 and see also col. 4, ll. 46-55 where the prior art states that the work piece (element 54) may be “a gear” (element 56) and it further discloses that the device may be used to perform different functions on “various other work pieces”).
Regarding claim 5, Boudreau discloses: the machine tool according to claim 1, wherein the machine tool is implemented as a forming machine tool (see Abstract and col. 2, ll. 65-67 where the prior art states that the device is a “pressing” tool).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreau (US Patent No. 4,409,720) in view of Dantlegraber (US Patent No. 7,555,901).
Regarding claim 3, Boudreau discloses: the machine tool according to claim 1, wherein the force/distance transducer comprises a housing (element 32) having: a housing interior (element 44) pressurized with a hydraulic fluid (element 46 and see also col. 4, ll. 24-25), a first piston (element 43) in contact with the hydraulic fluid via a piston end (see Detail A in the annotated figure below).

    PNG
    media_image1.png
    766
    610
    media_image1.png
    Greyscale

Boudreau discloses a second piston (element 76) arranged outside of the housing of the force/distance transducer. However, Boudreau appears to be silent wherein a second piston, arranged coaxially with the first piston, which is in contact with the hydraulic fluid via a piston end and the cross-sectional area of which is smaller than the cross-sectional area of the first piston.
Boudreau further embodiment (Figures 7-8) teaches it was known in the art to have a housing (element 32) having: a housing interior (element 44) pressurized with a hydraulic fluid (element 46) wherein a second piston (element 156) which is in contact with the hydraulic fluid via a piston (see Detail B in the annotated figure below). 

    PNG
    media_image2.png
    904
    683
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Boudreau to incorporate the teachings of Boudreau further embodiment to provide the force/distance transducer comprises a housing having a second piston which is in contact with the hydraulic fluid 
However, Boudreau modified appears to be silent wherein the second piston, arranged coaxially with the first piston, and the cross-sectional area of which is smaller than the cross-sectional area of the first piston.
Dantlegraber teaches it was known in the art to have a machine tool (Figures 1-4) at least one speed translation unit (element 10) having a housing (elements 18/20) having: a housing interior (elements 38/40) a first piston (element 16 and see also col. 2, ll. 59-61) and a second piston (element 14 and see also col. 2, ll. 59-61) arranged coaxially (see X-X axis in the annotated figure below showing elements 16 and 14 arranged coaxially from one another) with the first piston, and the cross-sectional area of which is smaller than the cross-sectional area of the first piston (see figure 1 element 14 is smaller than the cross-sectional area of element 16 (first piston)).

    PNG
    media_image3.png
    1014
    477
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Boudreau to incorporate the teachings of Dantlegraber to provide the force/distance transducer comprises a housing having a first piston and a second piston, wherein the second piston, arranged coaxially with the first piston, and the cross-sectional area of which is smaller than the cross-sectional area of the first piston. Doing so allows the second piston to be integrated within the housing of the force/distance transducer and thus simplifies the arrangement of the device by removing additional outside parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swanson (US Patent No. 4,030,391) discloses a machine tool (figures 1-2 element 10) comprising a first active element (element 19/32), a first active element receptacle (element 43) a drive unit (element 23), at least one speed translation unit (element 45) having a first connection means (element 40/41/44) and a second connection means (elements 36/39).
Cecchi (FR 2487703) discloses a machine tool (figures 1-4) comprising a first active element (element 1), a first active element receptacle (element 10) a drive unit (element 52), at least one speed translation unit (element 4) having a first connection means (element 17) and a second connection means (elements 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/04/2021
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723